Citation Nr: 1510499	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A May 2012 Board decision (by a Veterans Law Judge who is no longer with the Board) reopened the claim of service connection for diabetes mellitus and remanded it for further development and de novo consideration.  The case is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects the Veteran served in U-Tapao, Thailand in 1970.  While he asserts that he was exposed to herbicides in trips to Vietnam during service, he has also alleged exposed to herbicides in Thailand through their use at the base perimeter (as noted in a Memorandum for the Record - Herbicides in Thailand).  VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when a Veteran alleges exposure to herbicides in Thailand. 

While development as to whether the Veteran was ever in Vietnam has been completed, it does not appear that the evidentiary development procedures required when there is an allegation of exposure to herbicides at a location such as Thailand have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999).  A formal finding for the record regarding the Veteran's allegation of exposure to herbicides in Thailand has not been made.  

Furthermore, following the April 2014 Board remand and prior to the issuance of the December 2014 supplemental statement of the case (SSOC), the Veteran submitted, to support that he served in Vietnam, another "buddy statement" from a fellow serviceman to the effect that the two met and spoke while in Vietnam.  This lay evidence was not noted in the SSOC list of evidence considered [a review of the VBMS record found that while it was received prior to the issuance of the SSOC, it uploaded in VBMS after the issuance of the SSOC, and thus may not have been reviewed].  Given the fact that the buddy statement was of record at the time of the April 2014 SSOC (prior to transfer to the Board) and does not appear to have been considered in the first instance by the AOJ, a remand for such AOJ consideration is necessary. See 38 C.F.R. §§ 19.31(a), 19.37(a).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the approximate dates, location, and nature of his alleged exposure to Agent Orange or other tactical herbicides in Thailand.  Thereafter, the AOJ should determine whether the information he provided is sufficient to seek verification of the alleged exposure.  If so, the AOJ should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged by the Veteran.  If exposure is not verified by the request to C&P, verification should further be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  The results of this development should be stated in a memorandum for the record.

If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding [for the record] that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.

2.  The AOJ should then review the record and readjudicate the claim of service connection for diabetes (to specifically encompass as based on alleged exposure to herbicides in Thailand and in Vietnam (in light of the December 2014 "buddy" statement).  The adjudication process must include a specific finding of whether or not the Veteran's allegations of herbicide exposure are verified, and discussion of any credibility issues raised.  If the claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

